 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:11-CR-00376 LJO

12                                 Plaintiff,             ORDER FOR DISCLOSURE OF PRESENTENCE
                                                          REPORT
13                           v.

14   FLORENCIO MORALES-SOLANO,

15                                Defendant.

16

17           The United States, by and through its attorneys, McGregor W. Scott, United States Attorney for

18 the Eastern District of California, and Kimberly A. Sanchez, Assistant U.S. Attorney, has petitioned the

19 Court for release of the presentence report prepared in this case to the ICE/DHS attorney handling the

20 immigration case regarding Florence Morales-Solano. The petition is made upon the request of an

21 immigration judge responsible for adjudicating Mr. Morales-Solano’s soundness of mind when he

22 pleaded guilty in this matter as Mr. Morales-Solano is attempting to challenge the guilty plea in this

23 matter.

24           Pursuant to Local Rule 460 (b), the United States has filed a petition seeking disclosure of the

25 disclosure of a presentence report. The Court finds that petition has established with particularity the the

26 need for specific information in the records as the information contained in the presentence report would
27 provide information regarding Mr. Morales-Solano’s ability to understand the plea and would help

28 inform the Immigration Judge regarding the circumstances surrounding the conviction.


      ORDER PERMITTING DISCLOSURE OF PRESENTENCE          1
30    REPORT
 1          For the reasons set forth, the Court orders that the United States Probation Officer for the Eastern

 2 District of California release the presentence report prepared in anticipation of Mr. Morales-Solano’s

 3 sentencing hearing be releases to the ICE/DHS counsel handling his immigration hearing, Mr. Florencio

 4 Morales-Solano’s counsel, and the immigration judge.

 5 IT IS SO ORDERED.

 6
        Dated:    May 31, 2019                               /s/ Lawrence J. O’Neill _____
 7                                                 UNITED STATES CHIEF DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


      ORDER PERMITTING DISCLOSURE OF PRESENTENCE         2
30    REPORT
